Citation Nr: 1043379	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-02 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Education Assistance under 38 U.S.C. 
Chapter 35 benefits.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.  The appellant is Veteran's daughter.  See VA Form 22-1995, 
dated in January 1977.  She was born in July 1972.  

According to VA's appeals tracking data base, the Veterans 
Appeals Contact and Locator System (VACOLS), the appellant was 
notified by the Department of Veterans Affairs (VA) Regional 
Office (RO) that her claim was denied in May 2007.  After 
submitting her notice of disagreement in September 2007, a 
statement of the case (SOC) was issued in November 2007.  The 
appellant is then shown to have submitted a substantive appeal in 
January 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development of this claim, seemingly in which the 
appellant, the Veteran's daughter, is seeking entitlement to 
Dependents' Education Assistance under 38 U.S.C. Chapter 35 
benefits, is clearly necessary.  Remand is needed here as the 
record before the Board does not contain the appellant's 
educational assistance file.  The only claim file currently in 
possession of the Board is one associated with the appellant's 
father, the Veteran.  His claims file is under the jurisdiction 
of the RO in Waco, Texas.  


Accordingly, the case is REMANDED for the following action:

The AMC/RO should contact the Muskogee 
Education Regional Processing Office and 
obtain the appellant's educational assistance 
file (i.e., records associated with the 
appellant's claim seeking entitlement to 
Chapter 35 educational benefits).  Once this 
file is secured, it should be sent to the 
Board of Veterans' Appeals (Board) so that 
appellate review of the appellant's claim can 
be undertaken.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


